                    CaseComplaint
AO 91 (Rev. 11/11) Criminal 2:20-mj-00082-EFB          Document 1 Filed 06/02/20 Page 1 of 12

                                   UNITED STATES DISTRICT COURT
                                                              for the                                                 FILED
                                                   Eastern District of California                                     Jun 02, 2020
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF CALIFORNIA

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.      2:20-mj-0082 EFB
                                                                    )
         JONATHAN MICHAEL THORNTON                                  )
                                                                    )
                                                                    )
                        Defendant(s)


                                             CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          April 1, 2020 to June 1, 2020        in the county of               San Joaquin                 in the
    Eastern          District of         California          , the defendant(s) violated:

          Code Section                                                       Offense Description
      18 U.S.C. § 2251(a)                                           Production of Child Pornography
     18 U.S.C. § 2252(a)(2)                                         Distribution of Child Pornography




        This criminal complaint is based on these facts:

        (see attachment)




        ☒ Continued on the attached sheet.

                                                                          /s/ Greg Wenning (by telephone authorization)
                                                                                            Complainant’s signature

                                                                                      Greg Wenning, Special Agent FBI
                                                                                             Printed name and title

Sworn to me and signed telephonically.

        June 2, 2020
Date:
                                                                                               Judge’s signature

City and state:     Sacramento, CA                                                Edmund F. Brennan, U.S. Magistrate Judge
                                                                                             Printed name and title
          Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 2 of 12

 1                     AFFIDAVIT OF SPECIAL AGENT GREG WENNING

 2                                  IN SUPPORT OF COMPLAINT

 3

 4      I, Greg Wenning, being duly sworn, depose and state as follows:

 5

 6                                     AGENT BACKGROUND

 7   1. I have been employed as a Special Agent (“SA”) of FBI, since 2013, and am currently assigned

 8      to the Sacramento Division. While employed by the FBI, I have investigated federal criminal

 9      violations related to high technology or cybercrime, child exploitation, and child pornography. I

10      have gained experience through training at FBI Crimes Against Children training courses and

11      through everyday work relating to conducting these types of investigations. I have received

12      training in the area of child pornography and child exploitation, and have had the opportunity to

13      observe and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in

14      all forms of media including computer media. Specifically, during the course of my employment

15      with the FBI I have received training regarding child pornography investigations and

16      investigations regarding crimes committed using email, cloud services, mobile devices, peer-to-

17      peer software and computers. I have personally investigated individuals or groups of individuals

18      who possessed, produced and traded images and videos of child pornography and I have testified

19      in grand jury and federal trials regarding my investigations. I have also been the affiant for over

20      twenty federal search warrants, and have personally participated in the execution of multiple

21      residential and device search warrants, including those where the warrant authorized the search

22      and seizure of digital devices for the purpose of seizing evidence of the sexual exploitation of

23      children, including images of child pornography. I have personally interviewed collectors and

24      producers of child pornography and have learned through those interviews and subsequent

25      review of approximately 150 electronic devices, the methods employed by these individuals to

26      obtain, store and conceal their collection of child pornography.

27   2. Moreover, I am a federal law enforcement officer who is engaged in enforcing the criminal laws,

28      including 18 U.S.C. §§ 2251 and 2252, and I am authorized by law to request a search warrant.
          Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 3 of 12

 1   3. This affidavit is based upon my own personal knowledge and the knowledge of other law

 2      enforcement officers involved in this investigation. Where I describe statements made by other

 3      people (including other special agents and law enforcement officers), the statements are

 4      described in sum, substance, and relevant part. Similarly, where I describe information

 5      contained in reports and other documents or records in this affidavit, this information is also

 6      described in sum, substance, and relevant part.

 7

 8                                              INTRODUCTION

 9

10   4. The Federal Bureau of Investigation Sacramento Division, Rippon Resident Agency received

11      information from an FBI Online Covert Employee (“OCE”) that an individual was knowingly

12      distributing visual depictions of a minor engaged in sexually explicit conduct within the

13      definition in 18 U.S.C. § 2256 on a DarkNet website to which the OCE had access. Through

14      information described below, that individual was identified as JONATHAN MICHAEL

15      THORNTON (“THORNTON”). It was further determined that THORNTON produced the

16      images of the minor engaged in sexually explicit conduct that he distributed on the website. For

17      that reason, this affidavit is made in support of a criminal complaint and application for an arrest

18      warrant for THORNTON for production and distribution of child pornography.

19   5. The statements in this affidavit are based in part on information provided by other law

20      enforcement agents, as well as my own investigation of this matter. Since this affidavit is being

21      submitted for the limited purpose of securing an arrest warrant, I have not included each and

22      every fact known to me concerning this investigation. I have set forth only the facts that I

23      believe are necessary to establish probable cause to believe that THORNTON has violated 18

24      U.S.C. §§ 2251(a) and 2252(a)(2).

25

26                                        STATUTORY AUTHORITY

27

28

                                                     2
           Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 4 of 12

 1   6. This affidavit is submitted to establish that there is probable cause to believe that THORNTON

 2      committed violations of 18 U.S.C. § 2251(a), relating to the production of child pornography,

 3      and 18 U.S.C. § 2252(a)(2), relating to possession, receipt, distribution, and transportation of

 4      material involving the sexual exploitation of minors. 18 U.S.C. § 2251(a) prohibits knowingly

 5      employing, using, persuading, inducing, enticing, or coercing any minor to engage in any

 6      sexually explicit conduct for the purpose of producing any visual depiction of such conduct. 18

 7      U.S.C. § 2252(a)(2) prohibits knowingly receiving or distributing, by computer or mail, any

 8      visual depiction of a minor engaging in sexually explicit conduct that has been mailed, shipped,

 9      or transported in interstate or foreign commerce. The statute also prohibits knowingly

10      reproducing any visual depiction of any minor engaging in sexually explicit conduct for

11      distribution in interstate or foreign commerce by any means, including by computer or the mail.

12
                                                  DEFINITIONS
13

14
     7. The following definitions apply to this Affidavit:
15
                a. “Child Pornography” includes the definition in 18 U.S.C. § 2256(8) (any visual
16
        depiction of sexually explicit conduct where (a) the production of the visual depiction involved
17
        the use of a minor engaged in sexually explicit conduct, (b) the visual depiction is a digital
18
        image, computer image, or computer-generated image that is, or is indistinguishable from, that of
19
        a minor engaged in sexually explicit conduct, or (c) the visual depiction has been created,
20
        adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct).
21
                b. “Visual depictions” include undeveloped film and videotape, and data stored on
22
        computer disk or by electronic means, which is capable of conversion into a visual image. See
23
        18 U.S.C. § 2256(5).
24
                c. “Child Erotica” means materials or items that are sexually arousing to persons having
25
        a sexual interest in minors but that are not, in and of themselves, obscene or that do not
26
        necessarily depict minors in sexually explicit poses or positions.
27
                d. “Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).
28

                                                      3
                  Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 5 of 12

 1                    e. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

 2           including genital-genital, oral-genital, or oral-anal, whether between persons of the same or

 3           opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

 4           exhibition of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

 5                    f. “Computer” refers to “an electronic, magnetic, optical, electrochemical, or other high

 6           speed data processing device performing logical or storage functions, and includes any data

 7           storage facility or communications facility directly related to or operating in conjunction with

 8           such device.” See 18 U.S.C. § 1030(e)(1).

 9                    g. “Computer hardware” consists of all equipment that can receive, capture, collect,

10           analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, or similar

11           computer impulses or data. Computer hardware includes any data-processing devices (including,

12           but not limited to, central processing units, internal and peripheral storage devices such as fixed

13           disks, external hard drives, floppy disk drives and diskettes, and other memory storage devices);

14           peripheral input/output devices (including, but not limited to, keyboards, printers, video display

15           monitors, and related communications devices such as cables and connections); as well as any

16           devices, mechanisms, or parts that can be used to restrict access to computer hardware

17           (including, but not limited to, physical keys and locks).

18                    k. “Internet Protocol address” or “IP address” refers to a unique number used by a

19           computer to access the Internet. IP addresses can be dynamic, meaning that the Internet Service

20           Provider (ISP) assigns a different unique number to a computer every time it accesses the

21           Internet. IP addresses might also be static, if an ISP assigns a user’s computer a particular IP

22           address that is used each time the computer accesses the Internet.

23

24                  BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

25           1.       The user of an online account, referred to herein as TARGET USER, 1 was observed

26 distributing images of child pornography on a particular Internet website, referred to herein as TARGET

27           1
                The username of TARGET USER is known to law enforcement. Investigation into other users who interacted with
     TARGET USER’s account remains ongoing and disclosure of TARGET USER’s username would potentially alert those
28   users to the investigation, potentially provoking users to notify other users of law enforcement action, flee, and/or destroy

                                                                  4
                   Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 6 of 12

 1 WEBSITE. 2 Based on information set forth below, was determined that the TARGET USER is

 2 Jonathan THORNTON. It was further determined that THORNTON produced the images he distributed

 3 on TARGET WEBSITE.

 4 TARGET USER’s Activity on TARGET WEBSITE

 5            2.       On or about May 12, 2020, an FBI Online Undercover Employee (hereinafter “OCE”)

 6 received information that TARGET USER was posting nude and non-nude photos of minor children on

 7 TARGET WEBSITE. TARGET WEBSITE is a site on the DarkWeb, which is a network that masks an

 8 internet user’s identity. For this reason, sites on the DarkWeb are often used for illicit activity, including

 9 the distribution of child pornography. The OCE searched for TARGET USER in the search box

10 available on the site and discovered the profile page for TARGET USER’s account. TARGET USER’s

11 username was displayed at the top of the profile page. TARGET USER’s profile displayed a link to

12 their posts on TARGET WEBSITE, organized by “topics.” There were approximately fourteen topics

13 created by TARGET USER, which included “Ideas for Pixie,” “Pixie in Overalls,” and “Pixie Says Hi.”

14            3.       A review of the topics and posts made by TARGET USER indicated that TARGET

15 USER had posted many modeling non-nude images of underage girls, as well as nude and non-nude

16 images of a minor child (hereinafter “VICTIM 1”). TARGET USER referred to VICTIM 1 as “Pixie.”

17 These topics and posts appeared under TARGET USER’s username, showing that they were posted

18 from TARGET USER’s account.

19            4.       TARGET USER had also created a topic titled “Ideas for Pixie” wherein other users of

20 TARGET WEBSITE suggested other ideas for future photography sessions with VICTIM 1. Around
21 May 26, 2020, FBI OCE noted that TARGET USER’s profile on the TARGET WEBSITE displayed a

22 specific link ending in “.onion.” Users of the TARGET WEBSITE control the material that appears on

23 their profile page, meaning that the “.onion” link was posted by the TARGET USER. Clicking on this

24 link led to another page outside of TARGET WEBSITE which contained profiles of at least six female

25 children that all appear to be under the age of eighteen. TARGET USER’s username also appeared on

26 evidence.
              2
27              The name of TARGET WEBSITE is known to law enforcement. Investigation into the users of the website
     remains ongoing and disclosure of the name of the website would potentially alert active website users to the investigation,
28   potentially provoking users to notify other users of law enforcement action, flee, and/or destroy evidence.


                                                                   5
                 Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 7 of 12

 1 this page. The site displayed an image of VICTIM 1 under the name “Pixie,” along with the following

 2 description: “Pixie is a nude model. She is 7 years old and available for custom sets.” Another model

 3 named “Olive” is pictured with a caption reading, “Olive is six years old and is a suggestive NN model

 4 ***Not currently working***.” Based on my training and experience, “NN” in this context means non-

 5 nude.

 6          5.       Your affiant reviewed the images of VICTIM 1 posted by TARGET USER and

 7 determined that at least 50 of the images of VICTIM 1 contain child exploitation material (CEM),

 8 specifically lascivious display of the genitals. The photos of VICTIM 1 were posted in 10 collages, with

 9 each collage containing between 27 and 189 photos. Each collage starts with VICTIM 1 nude or

10 partially clothed and progresses to her being fully nude. The pictures appear to be still frames taken from

11 a continuous video or shots taken in rapid succession as VICTIM 1 was moving between poses. The

12 background is solid black plastic or a sheet. Below are descriptions of several of the sets of photos:

13      a. File Name “kfbwden.jpg” – This is a single photo of VICTIM 1 standing in front of a white

14          background wearing white leggings and jean overalls with no shirt underneath.

15      b. File Name “uwjnh7vg.jpg” – This collage contains 63 photos. VICTIM 1 is wearing a grey shirt,

16          jean shorts and white leggings. As the photos progress, she takes off her shorts and bends over,

17          then lays on her back with her with her legs spread and her vagina visible in 13 photos. She then

18          touches and spreads her vagina in six additional photos.

19      c. File Name “mwppavwh.jpg” - This collage contains 144 photos. VICTIM 1 is wearing a white

20          dress with no undergarments. In ten of the photos her legs are spread and her vagina is visible,

21          and is three of the photos she is lying on her back with her legs spread and her vagina visible.

22      d. File Name “hgrmk886.jpg” – This collage contains 80 photos with three different outfits.

23          VICTIM 1 is wearing a white robe with no undergarments. In a second outfit, she is wearing a

24          white dress with no undergarments. In 14 of the photos her legs are spread with her vagina

25          visible and in six photos she is kneeling and lifting her dress, exposing her vagina.

26      e. File Name “ofcb3xnc.jpg” – This collage contains 130 photos. VICTIM 1 is wearing a pink

27          bikini and looks back at the camera as she removes her bikini bottoms, then faces the camera and

28          exposes her vagina.

                                                         6
                 Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 8 of 12

 1      f. File Name “wirxo8V9.jpg” – This collage contains 105 photos. VICTIM 1 is wearing a pink

 2          dress and undresses in a sensual manner before exposing her vagina in the final two photos.

 3      g. File Name “x8h43vo8.jpg” – This collage contains 103 photos. VICTIM 1 is naked holding a toy

 4          microphone and approximately the last third of the photos show her jumping and squatting with

 5          her vagina visible in the photos.

 6      h. File Name “4l2mq7lv.jpg” – This collage contains 189 photos. VICTIM 1 is wearing a white

 7          robe with no undergarments and is crawling, then lays on her back with her legs spread and her

 8          vagina visible.

 9      i. File Name “5nafqewt.jpg” – This collage contains 90 photos. VICTIM 1 is wearing a red mesh,

10          see through, tube-style dress with no undergarments. She stands and then kneels with her vagina

11          visible in several photos.

12      j. File Name “62xaqio3.jpg” – This collage contains 27 photos. VICTIM 1 is naked, lying on her

13          back with stuffed animals around her and a stuffed animal lying on her vagina, covering it up. In

14          the second half of the photos she is sitting on the ground with her legs spread, holding a stuffed

15          animal in front her vagina.

16      k. File Name “6woehrd.jpg” – This collage contains 103 photos. VICTIM 1 is naked, sitting in

17          paint. As the pictures progress, she rubs paint all over her body, on her inner thighs and vagina

18          and is eventually entirely covered in the paint.

19          6.       On May 26, 2020, FBI OCE advised your affiant that additional photos of VICTIM 1

20 were posted to TARGET WEBSITE which are similar in nature to the above photos.
21          7.       Around June 1, 2020, FBI OCE conducted a review of the TARGET USER’s postings on

22 TARGET WEBSITE and discovered that new images of VICTIM 1 had been posted, which included an

23 image of stills from a video. This image had the title “Pixie Rub Down.mp4” and showed VICTIM 1

24 nude with an adult nude female seemingly rubbing the child. There was also an image of VICTIM 1

25 naked with a cherry in her vagina. TARGET USER posted the following statement regarding that image:

26 “I must have spent a good 5 minutes fucking her with that cherry to get it in far enough it would stay.”

27 Another new image of VICTIM 1 showed her in a bathing suit with overalls pulled down to her waist.

28 In this image, VICTIM 1 is pictured with a male child pulling her overalls out to look at her underwear.

                                                          7
                 Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 9 of 12

 1 Identification of TARGET USER

 2          8.       FBI OCE searched for the non-nude images posted by TARGET USER among publicly

 3 posted photos on the internet, and identified a positive visual match. The image posted by TARGET

 4 USER was also posted on the page of Instagram user “thorntonphotographystudio” with the web address

 5 www.instagram.com/thorntonphotographystudio. The name displayed for the Instagram account was

 6 Jonathan Thornton, and the Instagram account listed a link to the website

 7 www.thorntonphotographystudio.com. This website was a site for a business named

 8 Thornton Photography. From the tabs available at the top of the website, the OCE accessed the Portfolio

 9 tab, and identified additional non-nude photos of minors that were also matches to the photos posted by

10 TARGET USER. The Contact tab for Thornton Photography listed an address of Baldwin Park, CA and

11 the telephone number 626-246-6944.

12          9.       A search of law enforcement databases for Jonathan Thornton in Baldwin Park, CA

13 resulted in one match for a John Michael Thornton (THORNTON), date of birth August 7, 1983,

14 address 526 Caribrook Way, Stockton, CA. A California DMV driver’s license photo was obtained for

15 THORNTON and THORNTON’s photo matched the profile picture from the Instagram account for

16 Thornton Photography.

17          10.      A search on Facebook identified a page for Thornton Photography, which also contained

18 a link to the website www.thorntonphotographystudio.com. This page contained a post from November

19 1, 2019, captioned “Moving to Stockton” with a photo of downtown Stockton. The page also showed a

20 map of Stockton with a pin near 526 Caribrook Way, Stockton, CA and listed a phone number of 209-
21 451-8769.

22 Prior Investigations of THORNTON for Child Exploitation

23          11.      In 2013, FBI Stockton executed a federal search warrant at THORNTON’s residence at

24 7620 N. El Dorado in Stockton, California. The warrant was based on information that the website

25 Gottrade.com was posting nude images of minors and the site was being hosted by an IP address that

26 resolved to Thornton’s residence. During the search warrant, multiple electronic devices were seized and

27 agents located several thousand images and videos of child exploitation material on eight different

28 devices. THORNTON was interviewed and admitted to operating the website from his residence.

                                                        8
              Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 10 of 12

 1 THORNTON also operated a photography business from his residence and agents interviewed one adult

 2 female whose photos were located on THORNTON ’s devices. Your affiant was involved in the 2013

 3 investigation of THORNTON and recognized the photo of THORNTON posted on the Instagram site

 4 for Thornton Photography as the subject of the 2013 investigation. THORNTON was not charged in

 5 connection with the 2013 case.

 6         12.     In 2016, law enforcement received additional tips regarding online chats by an individual

 7 claiming to have access to sexually exploit a minor female. The IP address used by the account involved

 8 in the chats resolved to 526 Caribrook Way, Stockton, CA, which is the current address on Thornton’s

 9 California driver’s license. The Stockton Police Department conducted a welfare check at the residence

10 and confirmed that THORNTON and his wife and their infant son lived there. No juvenile females were

11 located.

12 Identification of VICTIM 1 and Connection to THORNTON

13         13.     Using investigative techniques, agents were able to preliminarily identify VICTIM 1 as

14 someone with whom THORNTON could potentially have contact.

15 Search Warrant for THORNTON’s Residence

16         14.     Based on DMV vehicle registration records and surveillance, THORNTON’s current

17 address was determined to be 8310 Dauphin Dr., Stockton, CA on December 8, 2019.

18         15.     On June 1, 2020, your affiant obtained a search warrant for 8310 Dauphin Dr. The

19 warrant was executed on June 2, 2020.

20 Evidence Developed During Execution of the Search Warrant
21         16.     A number of computers, cameras, and electronic data storage devices were seized from

22 the residence. These devices have not yet been reviewed.

23         17.     During the search warrant, your affiant interviewed THORNTON after informing him of

24 his Miranda rights. THORNTON admitted to taking photographs from at least five series of VICTIM 1

25 that were posted to TARGET WEBSITE. THORNTON identified VICTIM 1 as “Pixie” and by her

26 legal name, and provided the name of TARGET WEBSITE. THORNTON further identified the camera

27 he used to take the photographs. THORNTON stated that he used his cell phone to send the

28 photographs to an adult female and that he posted them on the TARGET WEBSITE.

                                                       9
             Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 11 of 12

 1         18.     THORNTON stated that he originally posted the photographs on the TARGET

 2 WEBSITE without expecting any compensation, but that he asked for ideas from other users for future

 3 photo shoots. THORNTON stated that three users of the TARGET WEBSITE contacted him and stated

 4 that they wanted to pay him for photographs of VICTIM 1. THORNTON stated that he distributed

 5 images of VICTIM 1 to these three users and received payment from them in cryptocurrency.

 6         19.     Your affiant partially reviewed THORNTON’s cell phone. During this review, your

 7 affiant saw a photograph of VICTIM 1 wearing a pink romper among the images on THORNTON’s cell

 8 phone. Your affiant recognized this image as one of the images posted to the TARGET WEBSITE.

 9 Your affiant also saw a photograph of VICTIM 1 that he did not recognize from the TARGET

10 WEBSITE. In this photograph, VICTIM 1 is nude from the waist up and has black tape or other

11 markings on her body.

12         20.     Costumes worn by VICTIM 1 in some of the images posted to the TARGET WEBSITE

13 were recovered from the property. Specifically, a red mesh tube-style dress and pink romper were

14 recovered from the trunk of the Kia Rio that was included in the search warrant. THORNTON

15 confirmed that the pink romper was the same outfit worn by VICTIM 1 in some of the photographs he

16 posted to the TARGET WEBSITE. Your affiant recognized the red mesh tube-style dress from the

17 photographs posted to the TARGET WEBSITE, but did not ask THORNTON about that outfit.

18

19                                                  CONCLUSION

20
21      48. Based on the aforementioned factual information, I respectfully submit that there is probable

22         cause that JONATHAN MICHAEL THORNTON committed the following offense:

23

24      COUNT ONE – Production of Child Pornography

25      JONATHAN MICHAEL THORNTON produced images of child pornography between April 1,

26      2020 and June 1, 2020, in violation of 18 U.S.C. § 2251(a).

27

28      COUNT TWO – Distribution of Child Pornography

                                                       10
            Case 2:20-mj-00082-EFB Document 1 Filed 06/02/20 Page 12 of 12

 1     JONATHAN MICHAEL THORNTON distributed images of child pornography between April 1,

 2     2020 and June 1, 2020, in violation of 18 U.S.C. § 2252(a)(2).

 3

 4         I swear, under penalty of perjury, that the foregoing information is true and correct, to the best of

 5 my knowledge, information and belief.

 6

 7                                                       /s/ Greg Wenning (by telephone authorization)
                                                         ______________________________
                                                         Greg Wenning
 8                                                       Special Agent
 9                                                       Federal Bureau of Investigation

10
                                                                      June 20___.
                                                         2 nd day of ____,
           Subscribed and sworn before me telephonically ___                 20
11

12
           _________________________________
13
           The Honorable Edmund F. Brennan
14         UNITED STATES MAGISTRATE JUDGE

15

16
           /s/ Mira Chernick
17         Approved as to form by AUSA MIRA CHERNICK
18

19

20
21

22

23

24

25

26

27

28

                                                        11
